Scott, J., dissenting: Any claim which, petitioner had to the El Paso Natural Gas Co. stock was by way of gift. Petitioner’s claim was contested and under a settlement he received a 32-percent life interest for himself and his wife in a trust. In my opinion, the property petitioner received in lieu of his claim to a gift of the stock took on the characteristics of the claim' settled. Therefore, in my view petitioner’s life interest in the trust was acquired by him by gift within the meaning of section 273,I.E.C. 1954. This view is not only consistent with the settlement of Pose’s gift tax liability for 1957, which petitioner agreed to as coexecutor of the estate, but might also explain why no issue was raised as to petitioner’s basis for determining gain or loss on the exchange of the stock for the life income interest in the estate, if the transaction is to be treated as an exchange. Deennen, Eaum, Atkins, and Tannenwald, JJ. agree with this dissent.